      Case 4:19-cv-01107 Document 26 Filed on 05/13/19 in TXSD Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

WAGMA MINA HUERTA                                         §
                                                          §
VS.                                                       §
                                                          §        CA No. 4:19-cv-01107
METROPOLITAN LIFE INSURANCE                               §
COMPANY, SHELL OIL COMPANY,                               §
AND SHELL OIL COMPREHENSIVE                               §
WELFARE BENEFITS PLAN                                     §

              REPLY OF DEFENDANTS SHELL OIL COMPANY AND
      SHELL OIL COMPANY COMPREHENSIVE WELFARE BENEFITS PLAN TO
          PLAINTIFF’S RESPONSE TO MOTION TO DISMISS COMPLAINT

       Defendants Shell Oil Company (“Shell”) and Shell Oil Company Comprehensive Welfare

Benefits Plan 1 (the “Plan”) (collectively, the “Shell Defendants”) file this reply to Plaintiff’s

Response (Doc. # 22) (the “Response”) to the Shell Defendants’ motion to dismiss Plaintiff’s

Complaint for failure to state a claim upon which relief can be granted (Doc. # 12) (the “Motion”).

                                        I. INTRODUCTION

       Plaintiff’s Response incorrectly asserts that the Shell Defendants are attempting to bring a

motion based on summary judgment standards at the pleading stage. The Shell Defendants motion

is grounded entirely in the insufficiency of the allegations of the Complaint, even if true, to state a

plausible claim for relief under applicable federal pleading standards. Because Plaintiff’s

allegations are insufficient to plausibly state a claim for breach of fiduciary duty under ERISA, the

Complaint must be dismissed.




1
       Incorrectly named in the Complaint as “Shell Oil Comprehensive Welfare Benefits Plan.”
      Case 4:19-cv-01107 Document 26 Filed on 05/13/19 in TXSD Page 2 of 12




                                                II. ARGUMENT

A.       Plaintiff has not stated a cognizable claim for breach of fiduciary duty under ERISA.

         1.       Fifth Circuit authority does not support liability for breach of fiduciary duty
                  based on an alleged failure to disclose information that is not part of ERISA’s
                  detailed disclosure requirements.

         Plaintiff’s response definitively establishes that her claim depends entirely on whether the

Shell Defendants had a duty to advise Mr. Huerta of his life insurance porting and conversion

rights at the time of his termination. (Resp. ¶¶ 3-4.) As noted in the Motion, in rejecting such a

duty, the Fifth Circuit has held that “[i]t would be strange indeed if ERISA’s fiduciary standards

could be used to imply a duty to disclose information that ERISA’s detailed disclosure provisions

do not require to be disclosed.” (Mot. 9-10) (citing Ehlmann v. Kaiser Foundation Health Plan of

Tex., 198 F.3d 552, 555 (5th Cir. 2000)). Here, Plaintiff does not contend that his rights to port or

convert life insurance benefits upon termination of employment were not disclosed at all. Plaintiff

simply alleges that the Shell Defendants should have disclosed these rights to Mr. Huerta

separately in connection with his termination—a disclosure obligation ERISA simply does not

impose. 2 Accordingly, Plaintiff has failed to plausibly state a claim for breach of fiduciary duty

under ERISA.

         2.       Plaintiff does not allege that the Shell Defendants intentionally deceived
                  Plaintiff or her husband or affirmatively misrepresented his rights or benefits
                  under the Plan.

         Plaintiff alleges that an employee of Shell told Mr. Huerta in an exit interview that he

would be sent paperwork to port his insurance, but that the Shell Defendants never advised Mr.


2
          ERISA does impose some specific disclosure requirements in the event of termination of employment. For
example, Section 606 of ERISA imposes on a plan administrator the obligation to disclose to a covered employee his
or her rights under COBRA to continue medical coverage after termination of employment within 14 days of the
administrator’s notification of the employment termination. See 29 U.S.C. § 1166. The fact that ERISA contains
detailed disclosure requirements for participant rights to continue certain benefits at the time of termination, but not
rights to port or convert life insurance (if any), is further evidence that a claim for breach of fiduciary duty cannot be
founded on the failure to make a disclosure of such rights at the time of termination.


                                                            2
42106139.1
      Case 4:19-cv-01107 Document 26 Filed on 05/13/19 in TXSD Page 3 of 12




Huerta of his options to port or convert life insurance after his termination.      These allegations

simply to not rise to the level to support relief for breach of fiduciary duty in the Fifth Circuit. As

noted in the Motion, and unrebutted in the Response through any in-circuit authority, ERISA

employers do not breach their fiduciary duties unless they have made intentionally misleading

statements about rights or benefits or engaged in other behavior typically associated with fiduciary

breaches. (Mot. 7-9.) Plaintiff’s Complaint contains no allegations that the Shell Defendants did

anything intentionally to deceive Mr. Huerta concerning his rights and, consequently, Plaintiff has

failed to plead facts that would support recovery on her claim for breach of fiduciary duty.

         None of the authorities cited by Plaintiff in the Response support a departure from the Fifth

Circuit rule regarding conduct that may trigger a breach of fiduciary duty. After criticizing the

Shell Defendants allegedly for “not cit[ing] a single ERISA case after 2007,” Plaintiff proceeds to

hinge her arguments on even older out-of-circuit authority. (Resp. ¶¶ 10-11.) However, these

cases involve inapposite facts that do not support Plaintiff’s claims here.

         In In re Unisys Corp., the plaintiffs alleged that despite plan terms that permitted

termination of retiree medical benefits, the employer systematically made conflicting

representations to employees that these benefits would continue for life. In re Unisys Corp. Retiree

Med. Ben. “ERISA” Litigation, 57 F.3d 1255, 1264 (3d Cir. 1995). It was such misleading

affirmative representations that contradicted the plan terms that the Third Circuit concluded could

potentially support a claim for breach of fiduciary duty. See id. There are no such allegations in

this case.

         In Krohn v. Huron Memorial Hospital, the plaintiff alleged that, after the plaintiff’s

husband asked the defendant generally about what benefits the plaintiff was entitled to after

suffering a disabling accident, the defendant provided information about some of those benefits




                                                  3
42106139.1
      Case 4:19-cv-01107 Document 26 Filed on 05/13/19 in TXSD Page 4 of 12




but not all of them. Krohn v. Huron Memorial Hosp., 173 F.3d 542 (6th Cir. 1999). Although the

Sixth Circuit held that these allegations could support a claim for breach of fiduciary duty for

failure to provide complete and accurate information in response to a participants’ questions under

Sixth Circuit precedent, there are no similar allegations in this case that Mr. Huerta generally

requested that the Shell Defendants provide information about benefits he could continue at his

own cost after termination of his employment. Rather, the Complaint alleges only that “Mr. Huerta

contacted Shell several times to discuss other ported benefits.” (Compl. ¶ 23, emphasis added.)

         Moreover, in endorsing this basis for a claim, the Sixth Circuit stated, citing Varity Corp.

v. Howe, 516 U.S. 489, 496 (1996), that the U.S. Supreme Court has “expressly declined to reach

the question of whether ERISA imposes a duty on fiduciaries to disclose truthful information on

their own initiative, or in response to employee inquiries.” Krohn, 173 F.3d at 547. As noted in

the Motion, the Fifth Circuit, in contrast, has interpreted Varity as permitting breach of fiduciary

claims only where the plaintiff alleges that a fiduciary engaged in deceptive practices that are not

alleged here. (Mot. 8) (citing Bodine v. Employers Cas. Co., 352 F.3d 245, 251 (5th Cir. 2003)).

         Gearlds v. Entergy Servs., Inc., 709 F.3d 448 (5th Cir. 2013)—the only Fifth Circuit

authority cited by Plaintiff in support of her arguments on these points—does not contradict the

authorities cited by the Shell Defendants in the Motion, nor does it endorse any broader view

applied in other circuits of conduct that may support a claim for breach of fiduciary duty under

ERISA as Plaintiff seeks to imply in her Response. Gearlds involved allegations by the plaintiff

that he retired early and gave up benefits under his wife’s retirement plan after the defendants

affirmatively misrepresented to him orally and in writing that he would continue to receive medical

benefits after his retirement. Id. at 449. The Gearlds court cited In re Unisys Corp. only as support

for the proposition that allegations of affirmative misrepresentations by a fiduciary about the




                                                  4
42106139.1
      Case 4:19-cv-01107 Document 26 Filed on 05/13/19 in TXSD Page 5 of 12




benefits to which a participant is entitled may plausibly allege a claim for breach of fiduciary duty.

Id. at 452, n.1.

         In sum, as stated in the Motion, a plaintiff in the Fifth Circuit plausibly alleges a claim for

breach of fiduciary duty only if she alleges the fiduciary engaged in intentionally deceptive conduct

or made affirmative misrepresentations about benefits, neither of which is alleged in this case.

         3.        Contrary to Plaintiff’s Response, Plaintiff does not allege that the Shell
                   Defendants promised to provide her husband information about his rights to
                   port or convert life insurance benefits.

         In a futile attempt to save her claim, Plaintiff’s Response overstates the allegations of her

Complaint. Plaintiff’s Complaint alleges only that Mr. Huerta was informed in an exit interview

at the time of his termination that “he would be sent paperwork to port over his insurance.” (Compl.

¶ 18.) This allegation falls short of alleging that Mr. Huerta was specifically told he would be sent

paperwork relating to porting of life insurance benefits. The allegations of the Complaint make

clear that Mr. Huerta specifically discussed “other ported benefits” with representatives of Shell

on more than one occasion after his termination—i.e., benefits other than life insurance. (Id. ¶ 23.)

But the Complaint contains no allegations that he ever asked Shell during these conversations

specifically about life insurance benefits. In light of this, there is no basis even for reasonably

implying that Plaintiff means to say in her Complaint that Mr. Huerta was specifically told he

would be sent life insurance paperwork after his termination without requesting it. If continuing

life insurance coverage was so critical to Mr. Huerta, why weren’t these benefits specifically the

subject of inquiries that Mr. Huerta had of Shell after his termination?

         4.        Liability for breach of fiduciary duty may not flow from a mere omission or
                   mistake.

         Even assuming that an employee of Shell told Mr. Huerta that he would be sent paperwork

relating to porting or conversion of life insurance benefits specifically, and that such paperwork



                                                   5
42106139.1
      Case 4:19-cv-01107 Document 26 Filed on 05/13/19 in TXSD Page 6 of 12




then was never sent, the Complaint contains no allegation that the failure to send paperwork was

intentional or anything more than an administrative error. An allegation of an administrative error,

as noted in the Motion, cannot support liability for breach of fiduciary duty under ERISA. (Mot.

8-9); Hobbs v. Baker Hughes Oilfield Operations, Inc., 2007 WL 4223666, at *7 (S.D. Tex. Nov.

28, 2007), aff’d, 249 Fed. Appx. 156 (5th Cir. 2008) (citing Bodine, 352 F.3d at 251) (emphasis

added).

B.        The Shell Defendants’ motion is based on the insufficient allegations of Plaintiff’s
          Complaint and not on evidence admissible only at the summary judgment stage.

          1.     Plan documents may be considered in the context of a motion to dismiss a
                 complaint that asserts ERISA claims where the plan documents are
                 necessarily embraced by the pleadings.

          It is well established that plan documents may be considered by the Court on a motion to

dismiss for failure to state a claim under ERISA if they are referred to in the complaint or

necessarily embraced by the pleadings. See Bickley v. Caremark RX, Inc., 461 F.3d 1325, 1329

n.7 (11th Cir. 2006); see also Clark v. BASF Corp., 142 Fed. Appx. 659, 660-61 (4th Cir. 2005)

(finding the court properly considered the plan document because there was no dispute to its

authenticity, the document was referenced in the complaint, and the document was central to the

plaintiff’s claims); see also Hecker v. Deer & Co., 556 F.3d 575, 582 (7th Cir. 2009) (same); see

also Marrero v. Willbros Group, Inc., 2013 WL 5440595, at *3 n.2 (S.D. Tex. Sept. 25, 2013)

(allowing consideration of the attached severance plans to defendants’ motions to dismiss and

noting “several courts, including the Fifth Circuit, recognize that a court may consider documents

attached not only to the pleadings, but also to a motion to dismiss under Rule 12(b)(6), if they are

referred to by the complaint and are integral and central to the plaintiff’s claims.”) (citing Collins

v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000)); and Jordan v. Aetna Life

Ins. Co., No. 4:11 CV 635 DDN, 2012 WL 274693, at *3 n.4 (E.D. Mo. Jan. 31, 2012) (“The court



                                                  6
42106139.1
      Case 4:19-cv-01107 Document 26 Filed on 05/13/19 in TXSD Page 7 of 12




may consider the Plan documents, despite not being attached to plaintiff’s amended complaint,

without converting the motion to dismiss into a motion for summary judgment because the Plan

documents are ‘necessarily embraced by the pleadings.’”).

         In addition, when a plaintiff does not attach a pertinent document to the complaint and that

document contradicts the complaint, a defendant may attach that document as an exhibit to his

motion to dismiss. Franks v. Prudential Health Care Plan Inc., 164 F.Supp.2d 865, 871-72 (W.D.

Tex. 2001) (“Here, the plan documents relied upon are specifically referenced in [the] complaint

and these documents are central and necessary to [plaintiff’s] cause of action, [and] these

documents allegedly directly refute the complaint’s assertion.”).

         In fact, even in circumstances where a plaintiff does not specifically refer to plan

documents in the complaint, courts can consider the plan documents when the plaintiff’s claims

are based on rights under the plans which are controlled by the plan’s provisions and described in

the plan documents. See Weiner v. Klais & Co., Inc., 108 F.3d 86, 89 (6th Cir. 1997), overruled

on other grounds, Swierkiwica v. Sorema, N.A., 534 U.S. 506, 122 S. Ct. 992 (2002) (allowing

consideration of plan documents in a motion to dismiss where a plaintiff’s claims are based on

rights under the plans which are controlled by the plans’ provisions as described in the plan

documents and where the documents are incorporated through reference to the plaintiff’s rights

under the plans, and they are central to plaintiff’s claims); see also Brown v. E.I. Du Pont De

Nemours & Co., 2010 WL 3488799, *2 (S.D. Ohio Aug. 31, 2010) (allowing consideration of plan

documents on a motion to dismiss where the plaintiff’s claims are based on rights under the

documents).

         Plaintiff argues that the Plan’s SPD cannot be considered in connection with the Motion

because Plaintiff did not specifically refer to it in her Complaint and referred only to the insurance




                                                  7
42106139.1
      Case 4:19-cv-01107 Document 26 Filed on 05/13/19 in TXSD Page 8 of 12




policy under which Mr. Huerta had been provided coverage and the “Plan,” which Plaintiff argues

means the formal Plan document and not the SPD. (Resp. 24.) Plaintiff’s argument is absurd.

The SPD is the summary of rights and obligations under the “Plan” that the plan administrator is

required by ERISA to give to participants and beneficiaries to inform them of those rights and

obligations. See 29 U.S.C. §§ 1022 & 1024(b)(1). Plaintiff’s Complaint expressly acknowledges

that the Plan’s life insurance porting and conversion rights were not included in the insurance

policy, but instead were stated in the “Plan,” of which the SPD is the required summary for

participants and beneficiaries. (Compl. ¶¶ 14-15.) As Plaintiff’s claims are based on the Shell

Defendants’ alleged failure to provide Mr. Huerta with required information about his porting and

conversion rights under the Plan, the Plan documents, including both the formal Plan document

and the SPD, are necessarily embraced by the pleadings.

         Further, there are specific allegations in Plaintiff’s Complaint that are simply incorrect and

can be easily refuted by consideration of the SPD. For example, Plaintiff alleges that “[n]o notice

was given to Mr. Huerta that Shell was going to stop making premium payments on the Policy on

February 28.” (Compl. ¶ 19.) Additionally, Plaintiff alleges that “[t]here was no notice given to

Mr. Huerta of his right to port [or convert] the Group Term Life Insurance coverage nor did Shell,

the Plan, or MetLife provide the appropriate porting [or conversion] notice that would have

allowed Mr. Huerta to port his life insurance coverage from MetLife.” (Compl. ¶¶ 20-21.) But

nowhere does Plaintiff allege that Mr. Huerta was not provided with a copy of the Plan’s SPD

during the course of his employment and the SPD specifically indicates that not only would

premium payments cease upon termination of employment, but that necessary information about

porting or conversion was available by making a requests to the Shell Benefits Service Center.

(Mot., Ex. A, pp. 104-05, 111-13). The SPD is therefore central to Plaintiff’s claims, directly




                                                   8
42106139.1
      Case 4:19-cv-01107 Document 26 Filed on 05/13/19 in TXSD Page 9 of 12




refutes assertions by Plaintiff in the Complaint, and is admissible in the context of a motion to

dismiss under Rule 12(b)(6) under well-established law. 3

         2.        There is no allegation of a conflict between the SPD and the formal Plan
                   document.

         Plaintiff also argues that the Court should not consider the SPD in ruling on the Motion

because “it would not be enforced against conflicting Plan language.” (Resp. ¶ 26.) But Plaintiff

does not allege any conflict between the SPD and the formal Plan document, and the Shell

Defendants cite the SPD simply because it is dispositive evidence of rights and obligations of

which Mr. Huerta was informed—the SPD being the summary of the Plan terms that ERISA

requires a plan administrator to provide to participants like Mr. Huerta. Whether there is a conflict

between the formal Plan document and the SPD does not change the fact that Mr. Huerta was

informed of the contents of the SPD. In the absence of a claim that is actually predicated on an

alleged inconsistency between the SPD and the formal Plan document, Plaintiff provides no basis

for the Court not to consider the SPD for the reasons for which it is referenced in the Motion.

         3.        It is not essential for the Court to consider the Plan documents in this case as,
                   even apart from the Plan documents, Plaintiff’s allegations are insufficient to
                   state a claim under ERISA.

         Because, as noted in the Motion and above, Plaintiff has failed to plausibly allege a claim

for breach of fiduciary duty because she has not alleged she or her husband were intentionally

deceived by the Shell Defendants about Mr. Huerta’s rights under the Plan, that the Shell

Defendants made affirmative misrepresentations about those rights, or that the Shell Defendants

failed to comply with any of ERISA’s detailed disclosure requirements, it is not essential for the

Court to rely upon the SPD itself to dismiss Plaintiff’s claims.


3
          Plaintiff also apparently objects to the fact that the Shell Defendants attached an affidavit to their Motion that
merely authenticates the SPD. (Resp. ¶ 22.) As Plaintiff does not even contest the authenticity of the SPD, this is
clearly a red herring.


                                                             9
42106139.1
     Case 4:19-cv-01107 Document 26 Filed on 05/13/19 in TXSD Page 10 of 12




C.       Plaintiff’s request for leave to amend her Complaint is deficient.

         1.     The proposed amendment does not address the pleading deficiencies in the
                claim asserted in the Complaint but simply proposes to plead a new unrelated
                claim.

         In the event the Court is inclined to grant the Motion, Plaintiff requests that she be granted

leave to amend her Complaint to add an entirely new claim for statutory penalties based on the

Shell Defendants’ alleged failure to provide documents required by regulation to be provided to a

participant or beneficiary in connection with a claim for benefits. (Resp. ¶¶ 28-30) (citing 29

C.F.R. §§ 2560.503-1(h)(2)(iii), 2560.503-1(m)(8)(I)-(iv)).        In support, Plaintiff argues that

“[b]efore this lawsuit was filed, Mrs. Huerta asked Defendants for documents that they

intentionally withheld, only to suddenly produce them to dismiss her lawsuit.” (Resp. ¶ 29.)

         While the Shell Defendants deny that Plaintiff was not provided with any document she

was required to be provided while making a claim for benefits under the Plan, this claim is separate

and apart from any pleaded claim in Complaint and Plaintiff does not propose that she should be

allowed to amend her Complaint in way that would cure her defective pleading of her claim of

breach of fiduciary duty. Accordingly, Plaintiff’s request for leave to amend should be denied as

futile. See Weisskopf v. United Jewish Appeal-Federation of Jewish Philanthropies of New York,

Inc., 889 F.Supp.2d 912 (S.D. Tex. 2012) (because none of the proposed changes in Plaintiff’s

proposed amendment would cure the defects in the complaint, the proposed amendment was held

to be futile and the Court properly dismissed the action).

         2.     Plaintiff’s proposed new claim is without merit and asserted only, if necessary,
                as a means of avoiding complete dismissal of her lawsuit.

         Plaintiff alleges in her Response that documents required to be disclosed were intentionally

withheld by the Shell Defendants and suddenly produced in order to dismiss her lawsuit. This is

demonstrably false. The disclosure requirements cited by Plaintiff relate to documents relevant to



                                                  10
42106139.1
     Case 4:19-cv-01107 Document 26 Filed on 05/13/19 in TXSD Page 11 of 12




a claim for benefits under ERISA. See 29 C.F.R. §§ 2560.503-1(a). Plaintiff does not make a claim

for benefits in this case. She does not assert a claim for benefits because it cannot be disputed that

Mr. Huerta’s right to benefits under the Plan ended upon his termination. Instead, Plaintiff brings

a claim for breach of fiduciary duty, seeking equitable relief, and alleging that the Shell

Defendants’ conduct prevented Mr. Huerta from porting or converting his life insurance coverage

under the Plan into an individual policy, paid for by him, that would have provided life insurance

coverage apart from the Plan after his termination. As Plaintiff is not even asserting a claim for

benefits under the Plan itself, the assertion that she was prejudiced by an alleged failure by the

Shell Defendants to provide her with required documents in connection with such a claim is, again,

a red herring.

                                       III. CONCLUSION

         Therefore, for the reasons set forth above and in the Motion, the Shell Defendants

respectfully request that the court grant their motion to dismiss all claims against them with

prejudice.

                                               Respectfully submitted,

                                               /s/ Michael B. Bennett
                                               Michael B. Bennett
                                               State Bar No. 00796196
                                               SDTX Bar No. 21828
                                               Eversheds Sutherland (US) LLP
                                               1001 Fannin, Suite 3700
                                               Houston, Texas 77002
                                               Telephone: 713 470 6105
                                               Facsimile: 713 654 1301
                                               michaelbennett@eversheds-sutherland.com

                                               ATTORNEY-IN-CHARGE FOR DEFENDANTS
                                               SHELL OIL COMPANY AND SHELL OIL
                                               COMPANY COMPREHENSIVE WELFARE
                                               BENEFITS PLAN




                                                 11
42106139.1
     Case 4:19-cv-01107 Document 26 Filed on 05/13/19 in TXSD Page 12 of 12




OF COUNSEL:

Kelsey M. Machado
State Bar No. 24078968
SDTX Bar No. 1358285
Eversheds Sutherland (US) LLP
1001 Fannin, Suite 3700
Houston, Texas 77002
Telephone: 713 470 6124
Facsimile: 713 654 1301
kelseymachado@eversheds-sutherland.com




                              CERTIFICATE OF SERVICE

         I hereby certify that the foregoing instrument was this 13th day of May, 2019,

 electronically filed with the Court’s CM/ECF system which was electronically served upon all

 counsel of record.



                                                       /s/ Michael B. Bennett
                                                  Michael B. Bennett




                                             12
42106139.1
